     WRIGHT, FINLAY & ZAK, LLP
 1
     Dana Jonathon Nitz, Esq.
 2   Nevada Bar No. 0050
     Regina A. Habermas, Esq.
 3   Nevada Bar No. 8481
     7785 W. Sahara Ave, Suite 200
 4
     Las Vegas, NV 89117
 5   (702) 475-7964; Fax: (702) 946-1345
     dnitz@wrightlegal.net
 6   rhabermas@wrightlegal.net
 7   Attorneys for Plaintiff, Ditech Financial LLC

 8                                  UNITED STATES DISTRICT COURT
                                         DISTRICT OF NEVADA
 9
10   DITECH FINANCIAL LLC,                                 Case No.: 2:17-cv-01772-RFB-PAL

11                    Plaintiff,                           STIPULATION AND ORDER TO
                                                           EXTEND BRIEFING DEADLINES
12             vs.
13                                                         (THIRD REQUEST)

14   SFR INVESTMENTS POOL 1, LLC, a Nevada
     limited liability company; DESERT GREENS
15   HOMEOWNERS ASSOCIATION, a Nevada
16   non-profit cooperative corporation,

17                    Defendants.
18
19             Plaintiff, Ditech Financial LLC (“Ditech”), and Defendant, Desert Greens Homeowners’

20   Association (“HOA”)1, by and through their counsel of record, hereby stipulate and agree as

21   follows:

22             On October 24, 2018, the HOA filed a Renewed Motion to Dismiss Complaint [ECF

23   No. 53] and Renewed Motion for Summary Judgment [ECF No. 54] (collectively, the

24   “Renewed Motions”). The deadline for Ditech to respond to the HOA’s Renewed Motion to

25   Dismiss Complaint is November 7, 2018. The deadline for Ditech to respond to the HOA’s

26   Renewed Motion for Summary Judgment is November 14, 2018. The Renewed Motions raise

27
     1
28       Ditch and the HOA are collectively referred to herein as the “Parties.”



                                                   Page 1 of 3
 1   complex issues and counsel requires additional time complete the responses. In addition, the
 2   Parties are discussing a possible resolution of Ditech’s claims against the HOA, which would
 3   eliminate the need for further briefing on the Renewed Motions. On November 6, 2018, the
 4   Parties filed a Stipulation and Order to Extend Briefing Deadlines (First Request) [ECF No. 57]
 5   and on November 7, 2018, the court entered its Order granting the requested extensions [ECF
 6   No. 59]. The Parties’ settlement negotiations were delayed over the Thanksgiving holidays and,
 7   on November 28, 2018, the Parties filed a Stipulation and Order to Extend Briefing Deadlines
 8   (Second Request) [ECF No. 62]. On November 29, 2018, the court entered its Order granting
 9   the requested extensions [ECF No. 64].      The Parties are continuing to discuss a possible
10   settlement and, for these reasons, the Parties are in agreement to extend the deadline for Ditech
11   to respond to the Renewed Motions and extend the time for the HOA to file replies in support of
12   the Renewed Motions one final time. This is the Parties’ third request to extend the subject
13   deadlines and the request is made in good faith and not for purposes of delay or prejudice to any
14   other party.
15   ///
16   ///
17   ///
18   ///
19   ///
20   ///
21   ///
22   ///
23   ///
24   ///
25   ///
26   ///
27   ///
28   ///



                                                Page 2 of 3
 1          Based on the foregoing,
 2          IT IS HEREBY STIPULATED AND AGREED that the deadline for Ditech to respond
 3   to the HOA’s Renewed Motions shall be extended to January 2, 2019.
 4          IT IS FURTHER STIPULATED AND AGREED that the deadline for the HOA to file
 5   any replies in support of the Renewed Motions shall be extended to January 30, 2019.
 6
      DATED this 13th day of December, 2018.            DATED this 13th day of December, 2018.
 7    WRIGHT, FINLAY & ZAK, LLP                         LEACH KERN GRUCHOW ANDERSON
                                                        SONG
 8
      /s/ Regina A. Habermas, Esq.                      /s/ Ryan W. Reed, Esq.
 9
      Dana Jonathon Nitz, Esq.                          Sean L. Anderson, Esq.
10    Nevada Bar No. 0050                               Nevada Bar No. 7259
      Regina A. Habermas, Esq.                          Ryan W. Reed, Esq.
11    Nevada Bar No. 8481                               Nevada Bar No. 11695
12    7785 W. Sahara Ave, Suite 200                     2525 Box Canyon Drive
      Las Vegas, NV 89117                               Las Vegas, NV 89128
13    Attorneys for Plaintiff, Ditech Financial LLC     Attorneys for Defendant, Desert Greens
                                                        Homeowners’ Association
14
15
16                                              ORDER
17          IT IS SO ORDERED:         Nunc Pro Tunc
18                      3rd day of _________________,
            DATED this ______           January       2019.
19
20
21                                                      ___________________________________
                                                        UNITED STATES DISTRICT JUDGE
22
23
24
25
26
27
28



                                               Page 3 of 3
